Title: To Thomas Jefferson from Thomas Paine, 15 September 1789
From: Paine, Thomas
To: Jefferson, Thomas



My Dear Sir
London Sepr. 15th. 1789

By some accident, your favour of the 23d July did not come to hand till a few days ago. It had lain at Mr. Claggets in America Square. On my return to London Mr. Morris and Mr. Parker were sett off, the former for France, the latter for Holland. They are both expected to return here in a few days.
My Bridge goes excellently on, and my Partners (the Walkers) who are at all the expence, except the erecting it in London, which is my part, have full as much confidence in the work as myself. About three fourths of it are already finished. We have erected two of the Ribs at the Works, and our intention is to erect the whole there that we may be certain of all the parts fitting before we bring it to London. Not a single mistake has hitherto occured. When I left Paris I was to return with the Model, but I could now bring over a compleat Bridge. Tho’ I have a Slender opinion of myself  for executive Business, I think, upon the whole that I have managed this Matter tolerable well. With no Money to spare for such an undertaking I am the sole Patentee here, and connected with one of the first and best established houses in the Nation, but absent from America I feel a craving desire to return and I can scarcely forbear weeping at the thoughts of your going and my staying behind.
Accept my Dear Sir, my most hearty thanks for your many services and friendship.—Remember me with an overflowing Affection to my dear America, the people and the place. Be so kind to shake hands with them for me and tell our beloved General Washington, and my old friend Dr. Franklin how much I long to see them. I wish you would spend a day with General Morris of Morrisania and present my best wishes to all the family.—But I find myself wandering into a Melancholy subject that will be tiresome to read, so wishing you a prosperous passage, and a happy meeting with all your friends and mine, I remain Yours Affectionately,

Thomas Paine


I shall be very glad to hear from you when you arrive. If you direct for me to the care of Mr. Benjn. Vaughn it will find me.
Please to present my friendship to Capt. Nicholson and Family of N. York and Mr. and Mrs. Few.

